NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                     No. 10-3657
                                     ___________

                    JORGE RALDA; CAROLA LORENA RALDA,
                                            Petitioners

                                           v.

                 ATTORNEY GENERAL OF THE UNITED STATES

                      ____________________________________

                       On Petition for Review of an Order of the
                           Board of Immigration Appeals
                     (Agency Nos. A73-174-735 & A97-157-205)
                    Immigration Judge: Honorable Henry S. Dogin
                     ____________________________________

                    Submitted Pursuant to Third Circuit LAR 34.1(a)
                                   August 1, 2011

                 HARDIMAN, COWEN and BARRY, Circuit Judges

                            (Opinion filed: August 2, 2011)
                                    ___________

                                      OPINION
                                     ___________

PER CURIAM

      Jorge Ralda (“Ralda”), a citizen of Guatemala, entered the United States without

inspection on March 27, 1988. In 1995, Ralda pleaded guilty to second degree

aggravated assault in the Superior Court of New Jersey. N.J. Stat. Ann. § 2C:12-1(b)(1).
He was sentenced to three years of probation, with the condition that he serve 364 days in

the Union County Jail. Ralda‟s wife, Carola Lorena Ralda, who is also a Guatemalan

citizen, entered the United States in 2000. In November 2007, the Government charged

the couple with removability for entering without inspection in violation of Immigration

and Nationality Act (“INA”) § 212(a)(6)(A)(i) [8 U.S.C. § 1182(a)(6)(A)(i)]. They

applied for asylum, withholding of removal, and protection under the United Nations

Convention Against Torture. In addition, Ralda applied for cancellation of removal

under INA § 240A(b)(1) [8 U.S.C. § 1229b(b)(1)], and for special rule cancellation under

the Nicaraguan and Central American Relief Act of 1997 (“NACARA”).1

       At a hearing before an Immigration Judge (“IJ”), the Government moved to

pretermit Ralda‟s applications for cancellation of removal on the basis that his aggravated

assault conviction constituted a crime involving moral turpitude under INA

§ 212(a)(2)(A)(i)(I) [8 U.S.C. § 1182(a)(2)(A)(i)(I)]. See INA § 240A(b)(1)(C)

(providing that aliens are ineligible for cancellation of removal if they have been

convicted of, inter alia, an offense under § 212(a)(2)); Reyes-Morales v. Gonzales, 435

F.3d 937, 943 (8th Cir. 2006) (noting that aliens seeking special rule cancellation of

removal must not be inadmissible under INA § 212(a)(2)). Before taking any testimony

at the hearing, the IJ granted the Government‟s motion, agreeing that Ralda‟s New Jersey

conviction rendered him ineligible for both forms of cancellation. According to the IJ,


       1
        Carola Lorena Ralda was included as a derivate applicant on Ralda‟s NACARA
       application.
                                             2
Ralda was also ineligible for special rule cancellation of removal because he failed to

demonstrate that he had registered on or before December 31, 1991, for benefits pursuant

to the settlement agreement in American Baptist Churches v. Thornburgh, 760 F. Supp.

796 (N.D. Cal. 1991) (“ABC”).2 Munoz v. Ashcroft, 339 F.3d 950, 956 (3d Cir. 2003)

(recognizing that “Guatemalan nationals who, inter alia, entered the United States on or

before December 1, 1990, and registered for [ABC] . . . settlement benefits on or before

December 31, 1991, are also eligible to apply for special rule cancellation.”).

       On appeal to the Board of Immigration Appeals (“BIA”), Ralda argued that the IJ

erred in concluding that his aggravated assault conviction constituted a crime involving

moral turpitude. Ralda also asserted that the IJ improperly determined that he failed to

timely register for NACARA benefits without allowing him to testify in support of his

claim. Conducting de novo review, the BIA held that Ralda was ineligible for special

rule cancellation of removal. The Board noted that although Ralda submitted a copy of a

completed ABC settlement registration form dated August 10, 1991, there was “no

evidence that the form was ever filed with the Department of Homeland Security.” The

BIA also rejected Ralda‟s due process claim that he was denied an opportunity to testify

in support of his special rule cancellation application. Finally, because Ralda failed to



       2
         In addition, the IJ denied the applications for asylum, withholding of removal,
       and CAT protection. Because the petitioners did not dispute this denial on appeal
       to the BIA or in their opening brief, we will not consider these claims. Bradley v.
       Att‟y Gen., 603 F.3d 235, 243 n.8 (3d Cir. 2010) (holding that argument not raised
       in opening brief is waived).
                                             3
meet his burden of establishing that he timely registered for ABC benefits, the BIA

concluded that it did not need to address the IJ‟s determination that Ralda had been

convicted of a crime involving moral turpitude. Ralda has filed a timely petition for

review of the BIA‟s decision.

       As noted, NACARA provides relief to certain individuals who, inter alia,

registered for benefits under the ABC settlement agreement on or before December 31,

1991. Munoz, 339 F.3d at 956. The Government argues that we lack jurisdiction to

review the BIA‟s factual determination that Ralda failed to timely register for ABC

benefits. Indeed, under the Illegal Immigration Reform and Immigrant Responsibility

Act of 1996 (“IIRIRA”), a factual determination of ineligibility under NACARA is not

subject to judicial review. Ixcot v. Holder, − F.3d −, 2011 WL 2138234, at *10 (9th Cir.

June 1, 2011) (stating that “IIRIRA expressly precludes federal courts from reviewing the

agency‟s factual determination that an immigrant is ineligible for ABC benefits or special

rule cancellation of removal under NACARA § 203.”). Nevertheless, we retain

jurisdiction to review constitutional claims or questions of law. INA § 242(a)(2)(D) [8

U.S.C. § 1252(a)(2)(D)].

       Ralda raises a due process claim, asserting that he was not provided with an

opportunity to testify regarding his registration for ABC benefits.3 Due process entitles



       3
        The Government argues that we should not consider this argument because
       “Ralda‟s challenge to the denial of his NACARA application in his administrative
       appeal was restricted to arguing that he was not afforded „the opportunity to
                                             4
an alien to “a full and fair hearing and a reasonable opportunity to present evidence.”

Romanishyn v. Att‟y Gen., 455 F.3d 175, 185 (3d Cir. 2006). To prevail on a due

process claim, an alien must show substantial prejudice. Id. At the start of the merits

hearing, the Government made an oral motion to pretermit the application for special rule

cancellation of removal, arguing that it had no proof that Ralda had timely registered for

ABC benefits. In response, Ralda‟s attorney presented a completed registration form

dated August 10, 1991, but acknowledged that the form did not contain a stamp

indicating that it had been received by the Government. The IJ agreed to accept the form,

but noted that the lack of a stamp affected the document‟s “[weight] and materiality.” At

that point, the IJ asked Ralda‟s attorney, “[i]s anything else you want to . . . be heard on?”

Ralda‟s attorney raised an argument concerning the aggravated assault conviction, but did

not call Ralda to testify regarding his submission of the registration form or assert that

Ralda had in fact timely applied for benefits.4 Under these circumstances, we reject



       present his case.‟” Res‟p‟s Br., 16. We disagree. Joseph v. Att‟y Gen., 465 F.3d
       123, 126 (3d Cir. 2006) (recognizing “liberal exhaustion policy”). In any event,
       the BIA found “no due process violation in this case.” Lin v. Att‟y Gen., 543 F.3d
       114, 123- 24 (3d Cir. 2008) (noting that when the BIA sua sponte addresses an
       otherwise unexhausted issue, failure to raise the issue on administrative appeal
       may be excused).
       4
        In support of his due process claim, Ralda relies on a 2006 U.S. Citizenship and
       Immigration Services Interoffice Memorandum. The Memorandum, which was
       directed to Asylum Officers and their supervisors, noted that the ABC database
       registration process was plagued with a number of inadequacies, cautioned that the
       fact that an applicant‟s name is not found in an ABC registration database “does
       not mean that the applicant failed to register for benefits,” and stressed that an
       applicant “may establish registration for ABC benefits by credible testimony
                                              5
Ralda‟s claim that he was denied a full and fair hearing and a reasonable opportunity to

present evidence. See Hoodho v. Holder, 558 F.3d 184, 192 (2d Cir. 2009) (“[A] party

who voluntarily chose an attorney as his representative in an action cannot avoid the

consequences of the acts or omissions of this freely selected agent.” (internal quotation

marks, alterations, and ellipses omitted)).

       Ralda also argues that the IJ erred in determining that his aggravated assault

conviction rendered him statutorily ineligible for cancellation of removal under INA

§ 240A(b)(1). The BIA declined to reach this issue, believing that its determination that

Ralda failed to timely file for ABC benefits was dispositive as to both forms of

cancellation. Importantly, however, while the failure to timely file for ABC benefits

would preclude relief under NACARA, it does not affect whether Ralda is eligible for

cancellation of removal under § 240A(b)(1).5 Because the BIA failed to consider Ralda‟s



       alone.” It does not appear, however, that this Memorandum is in the
       administrative record. McAllister v. Att‟y Gen., 444 F.3d 178, 190 (3d Cir. 2006)
       (holding that review is limited to the administrative record). Moreover, as the
       Government states, internal documents such as the Memorandum are not binding
       authority. See Zafar v. Att‟y Gen., 461 F.3d 1357, 1365 (11th Cir. 2006)
       (recognizing that “INS internal memoranda . . . are „for the convenience of the
       INS and [do] not have the force and effect of law.‟” (citation omitted)).
       5
        The Government argues that the BIA was not “required to determine whether
       [Ralda‟s] conviction rendered him statutorily ineligible for cancellation of removal
       under [§ 240A(b)(1)] because Ralda failed to challenge the denial of that
       application in his administrative appeal.” Resp‟t‟s Br., 9 n.5. In his brief on
       appeal to the BIA, Ralda argued that his aggravated assault conviction was not a
       crime of moral turpitude. That argument was applicable to Ralda‟s eligibility for
       cancellation of removal under both § 240A(b)(1) and NACARA. Therefore, we
       deem the claim exhausted. Joseph, 465 F.3d at 126 .
                                              6
contention that his aggravated assault conviction was not a crime of moral turpitude for

purposes of § 240A(b)(1) eligibility, we must remand to the Board. Konan v. Att‟y Gen.,

432 F.3d 497, 502 (3d Cir. 2005) (holding that “if the BIA fails to address one of an

applicant‟s stated grounds for relief, the case must be remanded for the BIA to consider

the claim.”).

       Accordingly, we will grant the petition for review in part, deny it in part, and

remand the case for further proceedings consistent with this opinion. In particular, we

conclude that Ralda was not deprived of a full and fair hearing, but we hold that the BIA

erred by failing to consider Ralda‟s claim that he is eligible for cancellation of removal

under § 240A(b)(1) because his aggravated assault conviction was not a crime involving

moral turpitude.




                                             7